DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 10/27/2019 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-6, 8-15, and 17-22 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
Specification
Drawings
Amended drawings were received on 10/04/2021.  These drawings are acceptable and appear to have addressed the issues cited in the 07/09/2021 Office action.  Accordingly, the objection to the drawings is withdrawn.
In the Claims
As to Claims 7 and 16:
Canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0335129 to Kao et al. (Kao) and U.S. Patent Application Publication No. 2007/0018693 to Chen in view of U.S. Patent No. 2013/0335117 to Li.
As to Claim 1:
Kao discloses, in FIG. 1 & 3:
a clocked latch circuit comprising: 

coupled to a first output node (y), a second output node (x), and a first node (disclosed below in Chen as A;  and herein as source of 110) and 
configured to change voltage levels of the first output node and the second output node based on a clock signal (CLK), a first input signal (Vin+), and a second input signal (Vin-), 
wherein the first output node and the second output node are coupled to a node to which a first power voltage is supplied (VDD); 
a latch circuit (104) 
coupled to the first output node, the second output node, and a second node (disclosed below in Chen as B;  and herein as source of 116) and 
configured to maintain the voltage levels of the first output node and the second output node based on a complementary signal of the clock signal (CLK, CLK’;  ¶ [0003] - ¶ [0006]); . . . 
 . . . wherein the second current is different from the first current (¶ [0024],  ¶ [0027];  ¶ [0020] - ¶ [0028]).  
However, Kao is not used to disclose:
 . . . a first current source configured to allow a first current to flow from the first node to a node to which a second power voltage is supplied; and 
a second current source configured to allow a second current to flow from the second node to the node to which the second power voltage is supplied, and
a reset circuit 
coupled to the first output node, the second output node and the node to which the second power voltage is supplied, and 
configured to 
change the voltage level of the first output node based on the complementary clock signal and 

Chen discloses, in FIG. 2:
 . . . a first current source (12a) configured to allow a first current (it) to flow from the first node (A) to a node to which a second power voltage is supplied (VSS); and 
a second current source (12b) configured to allow a second current (it) to flow from the second node to the node to which the second power voltage is supplied (VSS;  ¶ [0024]), and  . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao; by incorporating the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen; in order to provide a first tail current source coupled to a first circuit module, a second tail current source coupled to a second circuit module, a first switch deactivates the first circuit module when the second circuit module is operating, and vice versa. (Chen; Abstract).
However, Kao in view of Chen is not used to disclose:
 . . . a reset circuit 
coupled to 
the first output node, 
the second output node and 
the node to which the second power voltage is supplied, and 
configured to 
change the voltage level of the first output node based on the complementary clock signal and 
change the voltage level of the second output node based on the clock signal, when a reset signal is enabled, . . . 
Li discloses, in FIG. 3B and by way of background 3A:
 . . . a reset circuit (T1, T2, T3, T4) 
coupled to 
the first output node (disclosed above in Kao as y;  and herein as the source of T2), 
the second output node (disclosed above in Kao as x;  and herein as the source of T3) and 
the node to which the second power voltage is supplied ("transistor Tl is coupled to a reference voltage (for example, a ground voltage);"  ¶ [0051]), and 
configured to 
change the voltage level of the first output node based on the complementary clock signal (disclosed above in Kao as CLK’;  and herein as differential signal Sin2 at 302;  ¶ [0054]) and 
change the voltage level of the second output node based on the clock signal (disclosed above in Kao as CLK;  and herein as differential signal Sin1 at 301;  ¶ [0054]), 
when a reset signal is enabled (¶ [0055],  ¶ [0050] - ¶ [0054]), . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao and the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen; by incorporating the PRE-DRIVER AND DIFFERENTIAL SIGNAL TRANSMITTER, disclosed by Li; in order to provide a differential pull-down transistor pair rec (Li;  ¶ [).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the second input signal is one of a complementary signal with a complementary voltage level to the first input signal and a reference voltage, and 

However, Kao further discloses, in FIG. 1 & 3:
wherein the second input signal is one of a complementary signal with a complementary voltage level to the first input signal and a reference voltage (¶ [0003] - ¶ [0006]), and 
wherein the reference voltage has a voltage level that corresponds to a middle of a range in which the first input signal swings (¶ [0003] - ¶ [0006]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the amplification circuit includes: 
a first input transistor configured to couple the second output node to a first common node based on the first input signal; 
a second input transistor configured to couple the first output node to the first common node based on the second input signal; and 
a first enable transistor configured to couple the first common node to the first node based on the clock signal.  
However, Kao further discloses, in FIG. 1 & 3:
wherein the amplification circuit includes: 
a first input transistor (108a) configured to couple the second output node (x) to a first common node (node common to source of 108a, source of 108b, and drain of 110) based on the first input signal (Vin+); 
a second input transistor (108b) configured to couple the first output node (y) to the first common node based on the second input signal (Vin-); and 

As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the latch circuit includes: 
a first latch transistor configured to couple the first output node to a second common node based on the voltage level of the second output node; 
a second latch transistor configured to couple the second output node to the second common node based on the voltage level of the first output node; and 
a second enable transistor configured to couple the second common node and the second node based on the complementary signal of the clock signal.  
However, Kao further discloses, in FIG. 1 & 3:
wherein the latch circuit includes: 
a first latch transistor (114b) configured to couple the first output node (y) to a second common node (node common to source of 114b, source of 114a, and drain of 116) based on the voltage level of the second output node (¶ [0003] - ¶ [0006]); 
a second latch transistor (114a) configured to couple the second output node (x) to the second common node based on the voltage level of the first output node (¶ [0003] - ¶ [0006]); and 
a second enable transistor (116) configured to couple the second common node and the second node based on the complementary signal of the clock signal (CLK’;  ¶ [0003] - ¶ [0006]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the second current is greater than the first current.
Kao further discloses, in FIG. 1 & 3:
wherein the second current is greater than the first current (FIG. 3;  ¶ [0024],  ¶ [0027]).  
As to Claim 8:
Kao discloses, in FIG. 1 & 3:
a clocked latch circuit comprising: 
an amplification circuit (FIG. 1;  102) 
coupled between a first common node (node common to source of 108a, source of 108b, and drain of 110) and a node to which a first power voltage is supplied (VDD) and 
configured to change voltage levels of a first output node (y) and a second output node (x) based on a first input signal (Vin+) and a second input signal (Vin -;  ); 
a latch circuit (104) 
coupled between a second common node (node common to source of 114b, source of 114a, and drain of 116) and the node to which the first power voltage is supplied (VDD) and 
configured to maintain the voltage levels of the first output node and the second output node based on the voltage levels of the first output node and the second output node (signal levels on y, x;  ¶ [0003] - ¶ [0006]); . . . 
. . . wherein the second current is different from the first current (¶ [0024],  ¶ [0027];  ¶ [0020] - ¶ [0028]).  
However, Kao is not used to disclose:
 . . . a first activation circuit configured to allow a first current to flow from the first common node to a node to which a second power voltage is supplied based on a clock signal;
a second activation circuit configured to allow a second current to flow from the second common node to the node to which the second power voltage is supplied based on the clock signal, and 
a reset circuit 

configured to set initial voltage levels of the first and second output nodes based on a reset signal, the clock signal, and the complementary clock signal, the initial voltage levels of the first and second output levels being different from each other, . . . 
Chen discloses, in FIG. 2:
. . . a first activation circuit (disclosed above in Kao as 110;  and herein as M7) configured to allow a first current (it of 12a) to flow from the first common node to a node to which a second power voltage is supplied (VSS) based on a clock signal (disclosed above in Kao at ¶ [0003] - ¶ [0006]); and 
a second activation circuit (disclosed above in Kao as 116;  and herein as M8) configured to allow a second current (it of 12b) to flow from the second common node to the node to which the second power voltage is supplied (VSS) based on the clock signal (disclosed above in Kao at ¶ [0003] - ¶ [0006]), and . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao; by incorporating the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen; in order to provide a first tail current source coupled to a first circuit module, a second tail current source coupled to a second circuit module, a first switch deactivates the first circuit module when the second circuit module is operating, and vice versa. (Chen; Abstract).
However, Kao in view of Chen is not used to disclose:
 . . . a reset circuit 
coupled to the first output node, the second output node, and the node to which the second power voltage is supplied and 

Li discloses, in FIG. 3B and by way of background 3A:
 . . . a reset circuit (T1, T2, T3, T4) 
coupled to 
the first output node (disclosed above in Kao as y;  and herein as the source of T2), 
the second output node (disclosed above in Kao as x;  and herein as the source of T3) and 
the node to which the second power voltage is supplied ("transistor Tl is coupled to a reference voltage (for example, a ground voltage);"  ¶ [0051]), and 
configured to 
change the voltage level of the first output node based on the complementary clock signal (disclosed above in Kao as CLK’;  and herein as differential signal Sin2 at 302;  ¶ [0054]) and 
change the voltage level of the second output node based on the clock signal (disclosed above in Kao as CLK;  and herein as differential signal Sin1 at 301;  ¶ [0054]), 
when a reset signal is enabled (¶ [0055],  ¶ [0050] - ¶ [0054]), . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao and the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen; by incorporating the PRE-DRIVER AND DIFFERENTIAL SIGNAL TRANSMITTER, disclosed by Li; in order to provide a differential pull-down transistor pair receiving a differential signal input pair, the transistors in series with a reset transistor that combine to reset outputs of a differential latch block (Li;  ¶ [).
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the second input signal is one of a complementary signal with a complementary voltage level to the first input signal and a reference voltage, and 
wherein the reference voltage has a voltage level that corresponds to a middle of a range in which the first input signal swings.  
However, Kao further discloses, in FIG. 1 & 3:
wherein the second input signal is one of a complementary signal with a complementary voltage level to the first input signal and a reference voltage (¶ [0003] - ¶ [0006]), and 
wherein the reference voltage has a voltage level that corresponds to a middle of a range in which the first input signal swings (¶ [0003] - ¶ [0006]).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the amplification circuit includes: 
a first input transistor configured to couple the second output node to the first common node based on the first input signal; and 
a second input transistor configured to couple the first output node to the first common node based on the second input signal.  
However, Kao further discloses, in FIG. 1 & 3:
wherein the amplification circuit includes: 
a first input transistor (108a) configured to couple the second output node (x) to the first common node based on the first input signal (Vin+); and 
a second input transistor (108b) configured to couple the first output node (y) to the first common node based on the second input signal (Vin-;  ¶ [0003] - ¶ [0006]).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the first activation circuit includes: 
a first enable transistor configured to couple the first common node to a first node based on the clock signal; and 
a first current source configured to output the first current to flow from the first node to the node to which the second power voltage is supplied.  
However, Chen further discloses, in FIG. 2:
wherein the first activation circuit includes: 
a first enable transistor (disclosed above in Kao as 110;  and herein as M7) configured to couple the first common node to a first node (disclosed above in Kao as source of 110;  and herein as A) based on the clock signal (CLK); and 
a first current source (12a) configured to output the first current to flow from the first node to the node to which the second power voltage is supplied (VSS;  ¶ [0024]).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the latch circuit includes: 
a first latch transistor configured to couple the second output node to the second common node based on the voltage level of the first output node; and 
a second latch transistor configured to couple the first output node to the second common node based on the voltage level of the second output node.  
However, Kao further discloses, in FIG. 1 & 3:
wherein the latch circuit includes: 

a second latch transistor (114b) configured to couple the first output node (y) to the second common node based on the voltage level of the second output node (¶ [0003] - ¶ [0006]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the second activation circuit includes: 
a second enable transistor configured to couple the second common node to a second node based on the clock signal; and 
a second current source configured to output the second current to flow from the second node to the node to which the second power voltage is supplied.  
However, Chen further discloses, in FIG. 2:
wherein the second activation circuit includes: 
a second enable transistor (disclosed above in Kao as 116;  and herein as M8) configured to couple the second common node to a second node (disclosed above in Kao as source of 116;  and herein as B) based on the clock signal (CLK’); and 
a second current source (12b) configured to output the second current to flow from the second node to the node to which the second power voltage is supplied (VSS;  ¶ [0024]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the second  current is greater than the first current.  
However, Kao further discloses, in FIG. 1 & 3:
wherein the second  current is greater than the first current (FIG. 3;  ¶ [0024],  ¶ [0027]).  
Claims 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Chen.
As to Claim 17:
Kao discloses, in FIG. 1 & 3:
a clock generating circuit comprising: 
a first amplification circuit (FIG. 1;  102) coupled between a first node (node common to source of 108a, source of 108b, and drain of 110) and a node to which a first power voltage is supplied (VDD) and 
configured to output a second clock signal (Vout+) and a fourth clock signal (Vout -) through a first output node (y) and a second output node (x) based on a first control clock signal (CLK), a first clock signal (Vin+), and a third clock signal (Vin -;  ¶ [0003] - ¶ [0006]); 
a first latch circuit (104) coupled between a second node (node common to source of 114b, source of 114a, and drain of 116) and the node to which the first power voltage is supplied (VDD) and 
configured to maintain voltage levels of the first output node and the second output node based on a second control clock signal (signal levels on y, x;  ¶ [0003] - ¶ [0006]); 
a second amplification circuit (further instance of 102;  where mere duplication of an essential working part of a device involves only routine skill in the art) coupled between the first node and the node to which the first power voltage is supplied (VDD) and 
configured to output the first clock signal and the third clock signal through a third output node (y) and a fourth output node (x) based on the second control clock signal, the second clock signal, and the fourth clock signal (¶ [0003] - ¶ [0006]); 
a second latch circuit (further instance of 104;  where mere duplication of an essential working part of a device involves only routine skill in the art) coupled between the second node and the node to which the first power voltage is supplied and the second node and 
configured to maintain voltage levels of the third output node and the fourth output node based on the first control clock signal (signal levels on y, x;  ¶ [0003] - ¶ [0006]); . . . 

However, Kao is not used to disclose:
 . . . a first current source configured to allow a first current to flow from the first node to a node to which a second power voltage is supplied; and 
a second current source configured to allow a second current to flow from the second node to the node to which the second power voltage is supplied, . . . 
Chen discloses, in FIG. 2:
. . . a first current source (12a) configured to allow a first current (it) to flow from the first node (disclosed above in Kao as node common to source of 108a, source of 108b, and drain of 110; and herein as A) to a node to which a second power voltage is supplied (VSS); and 
a second current source (12b) configured to allow a second current (it) to flow from the second node (node common to source of 114b, source of 114a, and drain of 116) to the node to which the second power voltage is supplied (VSS;  ¶ [0024]), . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao; by incorporating the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen; in order to provide a first tail current source coupled to a first circuit module, a second tail current source coupled to a second circuit module, a first switch deactivates the first circuit module when the second circuit module is operating, and vice versa. (Chen; Abstract).
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 17 above, except for wherein the second current is greater than the first current.  
Kao further discloses, in FIG. 1 & 3:
wherein the second current is greater than the first current (FIG. 3;  ¶ [0024],  ¶ [0027]).  
As to Claim 20:
Kao discloses, in FIG. 1 & 3:
a clock generating circuit comprising: 
a first amplification circuit (FIG. 1;  102) coupled between a first common node (node common to source of 108a, source of 108b, and drain of 110) and a node to which a first power voltage is supplied (VDD) and 
configured to output a second clock signal (Vout+) and a fourth clock signal (Vout -) through a first output node (y) and a second output node (x) based on a first clock signal (Vin+) and a third clock signal (Vin -;  ¶ [0003] - ¶ [0006]); 
a first latch circuit (104) coupled between a second common node (node common to source of 114b, source of 114a, and drain of 116) and the node to which the first power voltage is supplied (VDD) and 
configured to maintain voltage levels of the first output node and the second output node (signal levels on y, x;  ¶ [0003] - ¶ [0006]); 
a second amplification circuit (further instance of 102;  where mere duplication of an essential working part of a device involves only routine skill in the art) coupled between a third common node (further instance of node common to source of 108a, source of 108b, and drain of 110) and the node to which the first power voltage is supplied (VDD) and 
configured to output the first clock signal and the third clock signal through a third output node (y) and a fourth output node (x) based on the second clock signal and the fourth clock signal (¶ [0003] - ¶ [0006]); 
a second latch circuit (further instance of 104;  where mere duplication of an essential working part of a device involves only routine skill in the art) coupled between a fourth common DD) and 
configured to maintain voltage levels of the third output node and the fourth output node (signal levels on y, x;  ¶ [0003] - ¶ [0006]); . . . 
However, Kao is not used to disclose:
 . . . a first activation circuit configured to output a first current to flow from the first common node to a node to which a second power voltage is supplied based on a first control clock signal and 
configured to output the first current to flow from the third common node to the  node to which the second power voltage is supplied based on a second control clock signal; and 
a second activation circuit configured to allow a second current to flow from the second common node to the node to which the second power voltage is supplied based on the second control clock signal and 
configured to allow the second current to flow from the fourth common node to the node to which the second power voltage is supplied based on the first control clock signal.  
 Chen discloses, in FIG. 2:
. . . a first activation circuit (disclosed above in Kao as 110;  and herein as M7) configured to output a first current (it of 12a) to flow from the first common node to a node to which a second power voltage is supplied (VSS) based on a first control clock signal (CLK;  disclosed above in Kao at ¶ [0003] - ¶ [0006]) and 
configured to output the first current to flow from the third common node to the node to which the second power voltage is supplied based on a second control clock signal (CLK’;  disclosed above in Kao at ¶ [0003] - ¶ [0006]); and 
a second activation circuit (disclosed above in Kao as 116;  and herein as M8) configured to allow a second current (it of 12b) to flow from the second common node to the node to which the second Kao at ¶ [0003] - ¶ [0006]) and 
configured to allow the second current to flow from the fourth common node to the node to which the second power voltage is supplied based on the first control clock signal (CLK;  disclosed above in Kao at ¶ [0003] - ¶ [0006]).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao; by incorporating the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen; in order to provide a first tail current source coupled to a first circuit module, a second tail current source coupled to a second circuit module, a first switch deactivates the first circuit module when the second circuit module is operating, and vice versa. (Chen; Abstract).
As to Claim 21:
All of the claim limitations have been discussed with respect to claim 20 above, except for wherein the second current is greater than the first current.  
However, Kao further discloses, in FIG. 1 & 3:
wherein the second current is greater than the first current (FIG. 3;  ¶ [0024],  ¶ [0027]).  
Claims 6, 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kao and Chen in view of Li as applied above to claims 1, 8, 17, and 20; and further in view of U.S. Patent Application Publication No. 2013/0127507 to Zhuang.
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the first current source changes an amount of the first current based on a first current control signal, and 

However, Zhuang discloses, in FIG. 1 & 3:
wherein the first current source (disclosed above in Chen as 12a;  and herein as M6 or M13) changes an amount of the first current based on a first current control signal (vbias;  ¶ [0020]), and 
wherein the second current source (disclosed above in Chen as 12b;  and herein as M8 or M25) changes an amount of the second current based on a second current control signal (further instance of vbias to M25;  ¶ [0020];  where it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao, the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen, and the PRE-DRIVER AND DIFFERENTIAL SIGNAL TRANSMITTER, disclosed by Li; by incorporating the LOW-HYSTERESIS HIGH-SPEED DIFFERENTIAL SAMPLER, disclosed by Zhuang; in order to provide a low-hysteresis high-speed latch circuit disclosed as isolating a sample stage and hold stage from one another during a latch clock phase (Zhuang; Abstract).
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 8 above, except for 
wherein the first activation circuit changes an amount of the first current based on a first current control signal, and 
wherein the second activation circuit changes an amount of the second current based on a second current control signal.  
Zhuang discloses, in FIG. 1 & 3:
wherein the first activation circuit changes an amount of the first current based on a first current control signal (vbias;  ¶ [0020]), and 
wherein the second activation circuit changes an amount of the second current based on a second current control signal (further instance of vbias to M25;  ¶ [0020];  where it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao, the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen, and the PRE-DRIVER AND DIFFERENTIAL SIGNAL TRANSMITTER, disclosed by Li; by incorporating the LOW-HYSTERESIS HIGH-SPEED DIFFERENTIAL SAMPLER, disclosed by Zhuang; in order to provide a low-hysteresis high-speed latch circuit disclosed as isolating a sample stage and hold stage from one another during a latch clock phase (Zhuang; Abstract).
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 17 above, except for 
wherein the first current source changes an amount of the first current based on a first current control signal, and 
wherein the second current source changes an amount of the second current based on a second current control signal.  
However, Zhuang discloses, in FIG. 1 & 3:
wherein the first current source (disclosed above in Chen as 12a;  and herein as M6 or M13) changes an amount of the first current based on a first current control signal (vbias;  ¶ [0020]), and 
 held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao, the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen, and the PRE-DRIVER AND DIFFERENTIAL SIGNAL TRANSMITTER, disclosed by Li; by incorporating the LOW-HYSTERESIS HIGH-SPEED DIFFERENTIAL SAMPLER, disclosed by Zhuang; in order to provide a low-hysteresis high-speed latch circuit disclosed as isolating a sample stage and hold stage from one another during a latch clock phase (Zhuang; Abstract).
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 20 above, except for 
wherein the first activation circuit changes an amount of the first current based on a first current control signal, and 
wherein the second activation circuit changes an amount of the second current based on a second current control signal.  
However, Zhuang discloses, in FIG. 1 & 3:
wherein the first activation circuit changes an amount of the first current based on a first current control signal (vbias;  ¶ [0020]), and 
wherein the second activation circuit changes an amount of the second current based on a second current control signal (further instance of vbias to M25;  ¶ [0020];  where it has been held that mere ).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the CURRENT MODE LOGIC LATCH, disclosed by Kao, the CML CIRCUIT DEVICES HAVING IMPROVED HEADROOM, disclosed by Chen, and the PRE-DRIVER AND DIFFERENTIAL SIGNAL TRANSMITTER, disclosed by Li; by incorporating the LOW-HYSTERESIS HIGH-SPEED DIFFERENTIAL SAMPLER, disclosed by Zhuang; in order to provide a low-hysteresis high-speed latch circuit disclosed as isolating a sample stage and hold stage from one another during a latch clock phase (Zhuang; Abstract).
Summary
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849